USCA4 Appeal: 21-4149      Doc: 21         Filed: 01/13/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4149


        UNITED STATES OF AMERICA,

                            Plaintiff- Appellee,

                     v.

        JERVAZE DUPREA SALLEY, a/k/a Jerv,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Orangeburg. Terry L. Wooten, Senior District Judge. (5:18-cr-00999-TLW-7)


        Submitted: December 28, 2021                                      Decided: January 13, 2022


        Before NIEMEYER and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Christopher R. Geel, GEEL LAW FIRM, LLC, Charleston, South Carolina, for Appellant.
        Jane Barrett Taylor, Assistant United States Attorney, OFFICE OF THE UNITED
        STATES ATTORNEY, Columbia, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4149      Doc: 21         Filed: 01/13/2022      Pg: 2 of 5




        PER CURIAM:

               Jervaze Duprea Salley pled guilty, pursuant to a written plea agreement, to use of a

        telephone to facilitate the commission of a controlled substance felony, in violation of 21

        U.S.C. § 843(b), and the district court sentenced him to 48 months’ imprisonment. On

        appeal, counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

        stating that there are no meritorious issues for appeal but questioning whether the sentence

        is reasonable. Salley filed a pro se supplemental brief, also challenging whether his

        sentence is reasonable. We affirm.

               “We review the reasonableness of a sentence under 18 U.S.C. § 3553(a) using an

        abuse-of-discretion standard.” United States v. Nance, 957 F.3d 204, 212 (4th Cir.), cert.

        denied, 141 S. Ct. 687 (2020).       We must first “evaluate procedural reasonableness,

        determining whether the district court committed any procedural error, such as improperly

        calculating the [Sentencing] Guidelines range, failing to consider the § 3553(a) factors, or

        failing to adequately explain the chosen sentence.” Id. (citing Gall v. United States, 552

        U.S. 38, 51 (2007)). If “the district court has not committed procedural error,” we then

        assess the substantive reasonableness of the sentence. Id. Substantive reasonableness

        review “takes into account the totality of the circumstances to determine whether the

        sentencing court abused its discretion in concluding that the sentence it chose satisfied the

        standards set forth in § 3553(a).” Id. (internal quotation marks omitted). “Any sentence

        that is within . . . a properly calculated Guidelines range is presumptively [substantively]

        reasonable. Such a presumption can only be rebutted by showing that the sentence is



                                                     2
USCA4 Appeal: 21-4149       Doc: 21         Filed: 01/13/2022       Pg: 3 of 5




        unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” United States v.

        Louthian, 756 F.3d 295, 306 (4th Cir. 2014) (internal citation omitted).

               Counsel questions whether the district court erred by failing to apply the minimal

        participant role reduction pursuant to U.S. Sentencing Guidelines Manual § 3B1.2(a)

        (2018) (providing for a four-level reduction if the defendant was a “minimal participant”

        in the criminal activity). In assessing a Guidelines enhancement, this court reviews

        findings of fact for clear error and legal conclusions de novo. United States v. Fluker, 891

        F.3d 541, 547 (4th Cir. 2018). “[C]lear error exists only when the reviewing court on the

        entire evidence is left with the definite and firm conviction that a mistake has been

        committed.” United States v. Slager, 912 F.3d 224, 233 (4th Cir. 2019) (internal quotation

        marks omitted). As the district court found, even if the reduction applied, Salley’s advisory

        Guidelines range would still have been higher than the four-year statutory maximum Salley

        was subject to under 21 U.S.C. § 843(b), (d). Therefore, the district court did not clearly

        err when it determined that it was unnecessary to rule regarding whether USSG § 3B1.2(a)

        applied. See Fed. R. Crim. P. 32(i)(3)(B) (requiring sentencing court to either rule on a

        dispute “or determine that a ruling is unnecessary . . . because the matter will not affect

        sentencing”).

               In Salley’s pro se brief, he argues that the district court procedurally erred by failing

        to adequately consider the § 3553(a) factors, failing to individually assess Salley’s health

        concerns, and ignoring the parties’ mitigation arguments.            The district court must

        “adequately explain the chosen sentence to allow for meaningful appellate review and to

        promote the perception of fair sentencing.” United States v. Blue, 877 F.3d 513, 518 (4th

                                                       3
USCA4 Appeal: 21-4149       Doc: 21         Filed: 01/13/2022      Pg: 4 of 5




        Cir. 2017) (internal quotation marks omitted). “[W]e do not evaluate a court’s sentencing

        statements in a vacuum,” and we may therefore discern a sentencing court’s rationale from

        the context surrounding its decision, including statements the court made during the

        sentencing hearing. United States v. Montes-Pineda, 445 F.3d 375, 381 (4th Cir. 2006).

        “A sentencing court’s explanation is sufficient if it, although somewhat briefly, outlines

        the defendant’s particular history and characteristics not merely in passing or after the fact,

        but as part of its analysis of the statutory factors and in response to defense counsel’s

        arguments for a downward departure.” Blue, 877 F.3d at 519 (alterations and internal

        quotation marks omitted). Having reviewed the record, we conclude that the district court

        did not abuse its discretion. The district court properly weighed the § 3553(a) factors—

        particularly, Salley’s criminal history and the seriousness of Salley’s current offense—and

        provided ample indication that it had considered Salley’s health concerns and the parties’

        mitigation arguments. We further conclude that Salley fails to rebut the presumption of

        reasonableness that we afford his within-Guidelines sentence. Thus, Salley’s sentence is

        procedurally and substantively reasonable.

               In accordance with Anders, we have reviewed the entire record in this appeal and

        have found no meritorious issues for review. We therefore affirm the district court’s

        judgment. This court requires that counsel inform Salley, in writing, of the right to petition

        the Supreme Court of the United States for further review. If Salley requests that a petition

        be filed, but counsel believes that such a petition would be frivolous, then counsel may

        move in this court for leave to withdraw from representation. Counsel’s motion must state

        that a copy thereof was served on Salley.

                                                      4
USCA4 Appeal: 21-4149         Doc: 21    Filed: 01/13/2022   Pg: 5 of 5




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                  AFFIRMED




                                                  5